DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 14, 15, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “optionally” in line 3.  The term “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Additionally, the term “between around” in claim 2 is a relative term which renders the claim indefinite. The term “between around” is not defined by the claim, the 
Examiner suggests amending the claim to recite “The method of claim 1, wherein the filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency, wherein the low frequency cut-off frequency is 
The term “between around” in claims 6, 14, 15, and 17 is a relative term which renders the claim indefinite. The term “between around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 6 and 17, examiner suggests amending the claim to recite the limitation as “wherein the high frequency cut-off frequency is between 
Regarding claims 14 and 15, examiner suggests amending the claim to recite the limitation as “wherein the low frequency cut-off frequency is between 
Claim 17 recites the limitation "high frequency cut-off frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant suggests amending claim to recite “The system of claim 16, wherein the high frequency cut-off frequency is between around 45 and 60 Hz”.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9, 11-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 9560986 B2) in view of  Ko et al. (US 20140005518 A1, hereinafter "Ko").

Regarding claim 1, Varcoe teaches a method of using a magnetometer system to analyse the magnetic field of a region of a subject's body, the method comprising (the methods of the technology described herein comprise using the magnetometer system to detect the magnetic field of a subjects heart (or other body region), col 10 lines 41-43):
using one or more detectors to detect the time varying magnetic field of a region of a subject's body (using one or more induction coils to detect the time varying magnetic field of a region of a subject's body, col 3 lines 1-2);
filtering a signal or signals from the one or more detectors using a filter or filters, wherein the filter or filters is configured to attenuate noise in the signal or signals (applying an appropriate filter … to remove any high frequency noise, col 8 lines 5-9); 
and using the filtered signal or signals to analyse the magnetic field generated by the region of a subject's body (a method of analysing the magnetic field of a region of a subject's body, col 2 lines 66-67 ; applying an appropriate filter, col 8 line 7).
Varcoe does not teach filtering a signal or signals from the one or more detectors using a filter or filters, wherein the filter or filters is configured to attenuate noise in the signal or signals that is synchronised with motion of the region of the subject's body.
Ko discloses distinguishing sources of magnetic noise and the short duration of the biologically induced signal ([0193]) and magnetometers ([0172]). Ko teaches filtering a signal or signals from the one or more detectors using a filter or filters, wherein the filter or filters is configured to attenuate noise in the signal or signals that is synchronised with motion of the region of the subject's body (Multiple sensors capable of distinguishing sources of magnetic noise and the short duration of the biologically induced signal indicate that adaptive digital filtering may be used for noise cancellation, [0193]). 
([0193]).

Regarding claim 5, Varcoe in view of Ko as modified above teaches the claimed invention as discussed above. Varcoe further teaches the method wherein the filter or filters is configured to attenuate signals having frequencies above a high frequency cutoff frequency (low pass filter… remove any remaining high frequency noise, col 7 lines 60-65)

Regarding claim 9, Varcoe in view of Ko as modified above teaches the claimed invention as discussed above. Varcoe further teaches the method comprising using the magnetometer system to detect the time varying magnetic field of a region of a subject's body in a non-magnetically shielded environment (using the magnetometer system to detect the magnetic field of a subject's heart... in a non-magnetically shielded environment , col 10 lines 42-44). 
	
	Regarding claim 11, Varcoe in view of Ko as modified above teaches the claimed invention as discussed above. Varcoe further teaches the method wherein the region of the subject's body comprises one of: the abdomen, bladder, heart, head, brain, chest, womb, one or more foetuses, or a muscle (detect the magnetic field of a subjects heart (or other body region), col 10 lines 41-43). 
	
Regarding claim 12, Varcoe teaches a magnetometer system for medical use (using the magnetometer system to detect the magnetic field of a subjects heart (or other body region), col 10 lines 41-43), comprising:
one or more detectors for detecting the time varying magnetic field of a region of a subject's body (using one or more induction coils to detect the time varying magnetic field of a region of a subject's body, col 3 lines 1-2) ; and
and a filter or filters configured to filter a signal or signals from the one or more detectors,
wherein the filter or filters is configured to attenuate noise in the signal or signals (applying an appropriate filter … to remove any high frequency noise, col 8 lines 5-9);
wherein the magnetometer system is configured to provide the filtered signal or signals
for use to analyse the magnetic field generated by the region of the subject's body (a method of analyzing the magnetic field of a region of a subject's body, col 2 lines 66-67 ; applying an appropriate filter, col 8 line 7).
Varcoe does not teach filtering a signal or signals from the one or more detectors using a filter or filters, wherein the filter or filters is configured to attenuate noise in the signal or signals that is synchronised with motion of the region of the subject's body.
Ko discloses distinguishing sources of magnetic noise and the short duration of the biologically induced signal ([0193]) and magnetometers ([0172]). Ko teaches filtering a signal or signals from the one or more detectors using a filter or filters, wherein the filter or filters is configured to attenuate noise in the signal or signals that is synchronised with motion of the region of the subject's body (Multiple sensors capable of distinguishing sources of magnetic noise and the short duration of the biologically induced signal indicate that adaptive digital filtering may be used for noise cancellation, [0193]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe to include filtering a signal or signals ([0193]).
		
	Regarding claim 20,  Varcoe in view of Ko as modified above teaches the claimed invention as discussed above. Varcoe further teaches the system wherein the region of the subject's body comprises one of: the abdomen, bladder, heart, head, brain, chest, womb, one or more foetus, or a muscle (using the magnetometer system to detect the magnetic field of a subjects heart (or other body region), col 10 lines 41-43).
	
Regarding claim 21,  Varcoe in view of Ko as modified above teaches the claimed invention as discussed above. Varcoe further teaches the system wherein the magnetometer system is configured to detect the time varying magnetic field of a region of a subject's body in a non-magnetically shielded environment(using the magnetometer system to detect the magnetic field of a subject's heart... in a non-magnetically shielded environment , col 10 lines 42-44)..

Claims 2, 6, 13-14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe in view of Ko as applied to claims 1 and 12 above, and further in view of Kandori et al.  (US 7340289 B2, hereinafter Kandori).

Regarding claim 2, Varcoe in view of Ko does not teach the method wherein the filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency, wherein the low frequency cut-off frequency is between 8 and 12 Hz.
(title).  Kandori teaches a method wherein the filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency, wherein the low frequency cut-off frequency is between 8 and 12 Hz (a digital filtering process of a 5 Hz-50 Hz band-pass filter, col 8 lines 22-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko, to include a filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency, wherein the low frequency cut-off frequency is between 8 and 12 Hz, as taught by Kandori, in order to achieve making it possible to detect the peaks with higher precision, as suggested by Kandori  (col 2 lines 22-29). 

Regarding claim 6, Varcoe in view of Ko does not teach a method wherein the high frequency cut-off frequency is between around 45 and 60 Hz, however, Kandori teaches a method wherein the high frequency cut-off frequency is between around 45 and 60 Hz (a digital filtering process of a 5 Hz-50 Hz band-pass filter, col 8 lines 22-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko, to include a method wherein the high frequency cut-off frequency is between around 45 and 60 Hz ,as taught by Kandori, in order to achieve making it possible to detect the peaks with higher precision, as suggested by Kandori  (col 2 lines 22-29).

Regarding claim 13,  Varcoe in view of Ko does not teach a system wherein the filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency. Kandori discloses a “Biomagnetic Field Measuring Apparatus” (title). Kandori, however, teaches a system (a digital filtering process of a 5 Hz-50 Hz band-pass filter, col 8 lines 22-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko, to include filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency, as taught by Kandori, in order to achieve making it possible to detect the peaks with higher precision, as suggested by Kandori  (col 2 lines 22-29). 

Regarding claim 14, Varcoe in view of Ko does not teach a system wherein the low frequency cut-off frequency is between around 8 and 12 Hz. Kandori, however, teaches a system wherein the low frequency cut-off frequency is between around 8 and 12 Hz (a digital filtering process of a 5 Hz-50 Hz band-pass filter, col 8 lines 22-23). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko, to include the low frequency cut-off frequency is between around 8 and 12 Hz, as taught by Kandori, in order to achieve making it possible to detect the peaks with higher precision, as suggested by Kandori  (col 2 lines 22-29). 

Regarding claim 16, Varcoe in view of Ko does not teach a system wherein the filter or filters is configured to attenuate signals having frequencies above a high frequency cut-off frequency. However, Kandori does teach a system wherein the filter or filters is configured to attenuate signals having frequencies above a high frequency cut-off frequency (a digital filtering process of a 5 Hz-50 Hz band-pass filter, col 8 lines 22-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko, to include a method (col 2 lines 22-29).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe in view of  Kandori.

Regarding claim 15, Varcoe teaches a magnetometer system for medical use (the methods of the technology described herein comprise using the magnetometer system to detect the magnetic field of a subjects heart (or other body region), col 10 lines 41-43, comprising:
one or more detectors for detecting the time varying magnetic field of a region of a subject's body (using one or more induction coils to detect the time varying magnetic field of a region of a subject's body, col 3 lines 1-2); 
wherein the magnetometer system is configured to provide the filtered signal or signals for use to analyse the magnetic field generated by the region of the subject's body (a method of analyzing the magnetic field of a region of a subject's body, col 2 lines 66-67 ; applying an appropriate filter, col 8 line 7).
Varcoe does not teach a filter or filters configured to filter a signal or signals from the one or more detectors, wherein the filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency, wherein the low frequency cut-off frequency is between around 8
and 12 Hz.
Kandori teaches a filter or filters configured to filter a signal or signals from the one or more detectors, wherein the filter or filters is configured to attenuate signals having frequencies below a low (a digital filtering process of a 5 Hz-50 Hz band-pass filter, col 8 lines 22-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe, to include a filter or filters is configured to attenuate signals having frequencies below a low frequency cut-off frequency, wherein the low frequency cut-off frequency is between 8 and 12 Hz, as taught by Kandori, in order to achieve making it possible to detect the peaks with higher precision, as suggested by Kandori  (col 2 lines 22-29). 

Regarding claim 17, Varcoe does not teach a system wherein the high frequency cut-off frequency is between around 45 and 60 Hz. However, Kandori teaches a system wherein the high frequency cut-off frequency is between around 45 and 60 Hz (a digital filtering process of a 5 Hz-50 Hz band-pass filter, col 8 lines 22-29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe, to include a method wherein the high frequency cut-off frequency is between around 45 and 60 Hz, as taught by Kandori, in order to achieve making it possible to detect the peaks with higher precision, as suggested by Kandori  (col 2 lines 22-29).

Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe in view of Ko as applied to claims 1 and 12 above, and further in view of Kaditz et al. (US 20170007148 A1, hereinafter Kaditz).
	
	Regarding claim 7, Varcoe in view of Ko does not teach a method wherein the filter or filters comprises at least one windowed sinc filter. Kaditz in applicant’s field of endeavor of A61B 5/7207. (convolving using a sinc function in the time domain, [0108]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko to include a method wherein the filter or filters comprises at least one windowed sinc filter, as taught by Kaditz, in order to capture the desired frequencies and to remove higher frequency signals, and the amount of data to be processed and stored by computer system may be reduced to a more manageable level, as suggested by Kaditz ([0108]). 
	
	Regarding claim 18,  Varcoe in view of Ko does not teach a system wherein the filter
or filters comprises at least one windowed sinc filter. wherein the filter or filters comprises at least one windowed sinc filter (convolving using a sinc function in the time domain, [0108]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko to include the filter or filters comprises at least one windowed sinc filter, as taught by Kaditz, in order to capture the desired frequencies and to remove higher frequency signals, and the amount of data to be processed and stored by computer system may be reduced to a more manageable level, as suggested by Kaditz ([0108]). 

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe in view of Ko as applied to claims 7 and 12 above, and further in view of Diab et al. (US 7376453 B1, hereinafter Diab).
	
	Regarding claim 8, Varcoe in view of Ko and Kaditz does not teach a method wherein the windowed sinc filter is formed using a Blackman window. Diab is in applicant’s field of endeavor of (blackman window; col 54 lines 1-4). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko to include a method wherein the windowed sinc filter is formed using a Blackman window, as suggested by Low in order to achieve:  minimizing the correlation between the primary signal portion and the secondary signal portion in order to produce a primary and/or secondary signal (Diab- col 1 lines 16-27); The secondary portion is noise (Diab- col 4 line 35); the signals are processed via the signal processor of the present invention to acquire either a secondary reference or a primary reference which is input to a correlation canceler, such as an adaptive noise canceler (col 5 lines 3-6), as suggested by Diab. 

Regarding claim 19, Varcoe in view of Ko and Kaditz does not teach a system wherein the windowed sinc filter is formed using a Blackman window. Low is in applicant’s field of endeavor of A61B5/725. Low, however, teaches a method wherein the windowed sinc filter is formed using a Blackman window (blackman window; col 54 lines 1-4). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko to include a method wherein the windowed sinc filter is formed using a Blackman window, as suggested by Low in order to achieve:  minimizing the correlation between the primary signal portion and the secondary signal portion in order to produce a primary and/or secondary signal (Diab- col 1 lines 16-27); The secondary portion is noise (Diab- col 4 line 35); the signals are processed via the signal processor of the present invention to acquire either a secondary reference or a primary reference which is input to a correlation canceler, such as an adaptive noise canceler (col 5 lines 3-6), as suggested by Diab. 
	
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe in view of Ko as applied to claim 1 and 12  above, and further in view of Seki et al. (US 20040106863A1, hereinafter "Seki").

Regarding claim 10, Varcoe in view of Ko does not teach a method comprising using the magnetometer system to detect the time varying magnetic field of a region of a subject's body when the subject is supported by a structure that comprises electrically conductive and/or ferrous material. Seki discloses “Magnetic shields and instruments for measuring biomagnetic fields” (title), and is in applicant’s field of endeavor of A61B5/242. Seki teaches a method  comprising using the magnetometer system to detect the time varying magnetic field of a region of a subject's body when the subject is supported by a structure that comprises electrically conductive and/or ferrous material (A subject 11 (living body) is placed on a movable plate 7 of a bed 6 in the inside of the cylindrical ferromagnetic substance, [0079]; the subject is implicitly on a support structure that consists of the bed and the cylindrical ferromagnetic substance). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko to include a method  comprising using the magnetometer system to detect the time varying magnetic field of a region of a subject's body when the subject is supported by a structure that comprises electrically conductive and/or ferrous material, as taught by Seki, in order reduce magnetic field noise as suggested by Seki ([0019]). 

Regarding claim 22, Varcoe in view of Ko does not teach a system comprising using the magnetometer system to detect the time varying magnetic field of a region of a subject's body when the subject is supported by a structure that comprises electrically conductive and/or ferrous material. Seki (A subject 11 (living body) is placed on a movable plate 7 of a bed 6 in the inside of the cylindrical ferromagnetic substance, [0079]; the subject is implicitly on a support structure that consists of the bed and the cylindrical ferromagnetic substance). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varcoe in view of Ko to include a method  comprising using the magnetometer system to detect the time varying magnetic field of a region of a subject's body when the subject is supported by a structure that comprises electrically conductive and/or ferrous material, as taught by Seki, in order to in order reduce magnetic field noise as suggested by Seki ([0019])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiba et al. (US20140139306A1, hereinafter “Chiba”) discloses a “Magnetic field generation apparatus and capsule medical device guiding system”.  Regarding instant claims 10 and 22, Chiba discloses a system/method comprising using the magnetometer system to detect the time varying magnetic field of a region of a subject's body when the subject is supported by a structure that comprises electrically conductive and/or ferrous material  (the leg portion of the bed is preferably formed with ferromagnetic material such as an steel plate [0053]). This arrangement is advantageous ([0053]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793